 

(WDNC Rev. 05/11) Summons in a Civi) Action

 

UNITED STATES DISTRICT COURT
for the
Western District of North Carolina

we evy Hagar, Civil Action No. 3: VON 1") A
)

Ne ee ee

Defendant

SUMMONS IN A CIVIL ACTION

TO: (Defendant's name and address) ENDS AD | L\ 5 Oy } SS j ic. -
Lins Vaeact Quarter FOr mea Cot ee et 4
Medicare & yah Coad Service. NC DAE NUmber
6c Seat cay Boackenawd

ac Tut av bbl ed pane you
awsuit has been filed against you., ,— , ,\ | .
DMA IS50
Within 21 days after service of this Fae on you (not counting the day you received it) — or 60
days if you are the United States or a United States agency, or an officer or employee of the United States
described in Fed. R. Civ. P. 12(a)(2) or (3) — or 60 days if you are named as a defendant within an

asbestos litigation case - you must serve on the plaintiff an answer to the attached complaint or a motion
under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the

plaintiff or plaintiff's attorney, whose name and address are, ya 3 <4.
You Gree (STD 2 1=2523

If you fail to respond, judgment by default will be entered against you for the relief demanded in
the complaint. You also must file your answer or motion with the court.

 

Case 3:20-cv-00179-FDW-DCK Document 1-1 Filed 03/20/20 Page 1 of 2

 
(WDNC Rey, 05/11) Summons jo a Civil Action

Civil Action No.

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4(1)

This summon for (name of individual and title, if any)

 

was received by me on (date)

 

 

 

Q I personally served the summons on the defendant at
(place)
on (date) ; or
O L left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who
___, and mailed a copy to the individual’s last

 

resides there, on (date)
known address; or

 

 

 

 

Q I served the summons on (name of individual) _
who is designated by law to accept service of process on behalf of (name of organization)
on (date) 5 or
O I returned the summons unexecuted because 3; Or

Oo Other (specify):

My fees are $ for travel] and $ for services, for a total of

$

 

T declare under penalty of perjury that this information is true,

 

Date:

 

Server’s signature

 

Printed name and title

Case 3:20-cv-00179-FDW-DCK Document 1-1 Filed 03/20/20 Page 2 of 2

 
